DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of compounds whose LA is selected to be one of subspecies (A1), wherein the metal center is subspecies (B1), in the reply filed on 09/02/2022 is acknowledged. Applicant states that all pending claims 1-3, 5-7, 9-10, 12-15, 19, 21-22, 32, 34-35, 37, and 39 encompass the elected species.
The Office Action of 08/12/2022 requested to identify each of Z1-Z5 in case the subspecies (A1) is elected. It appears that Applicant did not identify Z1-Z5 in the Remarks of 09/02/2022. 
However, upon further consideration and search, the Examiner found no search burden for variations of the atom C or N at each of the positions Z1-Z5 such that the Examiner updates the requirement of species election to remove the requirement of identification of Z1-Z5 of subspecies (A1) (Note that all the remaining parts of the species election requirement is unchanged). 
Applicant’s election of 09/02/2022 is equated with: 
(A1) 

    PNG
    media_image1.png
    513
    578
    media_image1.png
    Greyscale
wherein Z1-Z5 are each independently C or N; and (B1) the metal center is Ir.
In response to Applicant’s statements that claims 1-3, 5-7, 9-10, 12-15, 19, 21-22, 32, 34-35, 37, and 39 encompass the elected species, the Examiner disagrees. Claim 22 is directed to a Pt complex which is not encompassed by Applicant’s election. Claims 1-3, 5-7, 9-10, 12-15, 19, 21, 32, 34-35, 37, and 39 encompass the elected species.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
In claim 1, Applicant recites “the metal M can be coordinated to ther ligands;”. It should be “the metal M can be coordinated to the ligands”.
In claim 14, Applicant claims Formula 18 and Formula 19. It appears that the structure of Formula 18 is same as the structure of Formula 19. One of them should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, Applicant claims Formulas 2, 5, 8, 21, and 24 in claim 14. Each of those formulas includes a pyridazine ring 
    PNG
    media_image2.png
    114
    95
    media_image2.png
    Greyscale
, wherein the pyridazine ring includes two nitrogen atoms at the adjacent atomic positions of the ring. The nitrogen atoms correspond to two of the adjacent variables Z1 to Z4 of the ring C of Formula I of claim 1.
Claim 1 claims that two adjacent Z1 to Z4 are not nitrogen. It is unclear whether the pyridazine ring reads on the requirement of Formula I of claim 1 from which the claim 14 is dependent. It is unclear whether Formulas 2, 5, 8, 21, and 24 are allowed in claim 14.
For the purpose of prosecution, the Examiner interprets the limitation to remove Formulas 2, 5, 8, 21, and 24 from claim 14.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, Applicant claims Compound Cz-F having formula Ir(LAi-f)2(LCj), wherein i is an integer from 1 to 610, and f is an integer from 1 to 30, and j is an integer from 1 to 768. 
Claim 21 is dependent from the cancelled claim 16. It is unclear from which claim the claim 21 is dependent.
None of claims 1, 16, and 21 claims or describes the structures of the ligand LAi-f. It is unclear what structures meet the limitations of the ligands LAi-f.
For the purpose of prosecution, the Examiner interprets the limitation to mean that claim 21 is dependent from claim 14 such that the structure of the ligand LAi-f is referred to in claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 14, Applicant claims Formulas 2, 5, 8, 21, and 24 in claim 14. Each of those formulas includes a pyridazine ring 
    PNG
    media_image2.png
    114
    95
    media_image2.png
    Greyscale
, wherein the pyridazine ring includes two nitrogen atoms at the adjacent atomic positions of the ring. The nitrogen atoms correspond to two of the adjacent variables Z1 to Z4 of the ring C of Formula I of claim 1.
The independent claim 1 claims that two adjacent Z1 to Z4 are not nitrogen. Currently, claim 14 is dependent from claim 1. Thus, the claim 14 fails to incorporate all the limitation of the independent claim 1 to which it refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 10, 12-13, 15, 19, 32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 2010/0098294 A, English translation is referred to for the figures and tables and the original foreign document is referred to for the remainder body of the patent, hereafter Kwon).
Regarding claims 1-2, 5-6, 10, 12-13, 15, 19, 32, 34, and 39, Kwon discloses a compound represented by Formula 1 ([019]) and Formula 13 ([052]).

    PNG
    media_image3.png
    421
    589
    media_image3.png
    Greyscale

In Formula 13, R1-R4 can be hydrogen, C1-C20 alkyl, or adjacent R1-R4 can form benzene or naphthalene ring; R5 can be a C1-C20 alkyl; R11 can be hydrogen; L is acetylacetone or picoline amide (paragraph 5 of page 9 through paragraph 5 of page 10; and paragraph 1 of page 11).
Kwon exemplifies a compound ([055]), wherein the ancillary ligand L is acetylacetone; the substituents corresponding to R1-R4 and R11 of Formula 1 of Kwon are hydrogen; and the substituents corresponding to R5 is isopropyl.
Kwon does not exemplify a specific compound having the structure of Formula 13, wherein R1-R5, R11, and L are identified. However, Kwon does teach that R1-R4 can be hydrogen; R5 can be isopropyl; R11 can be hydrogen; and L is acetylacetone.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Formula 13 of Kwon by substituting L with acetylacetone; each of R1-R4 and R11 with hydrogen; and R5 with isopropyl as taught by Kwon.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of L with acetylacetone; the substitution of each of R1-R4 and R11 with hydrogen; and the substitution of R5 with isopropyl in Formula 13 of Kwon would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of acetylacetone as L; the selection of hydrogen as each of R1-R4 and R11; and the selection of isopropyl as R5 in Formula 13 of Kwon would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified compound of Kwon (1) as shown below.

    PNG
    media_image4.png
    395
    635
    media_image4.png
    Greyscale


The Modified compound of Kwon has identical structure as the compound comprising a first ligand LA of Formula I of the instant claim 1, and the ligand 
    PNG
    media_image5.png
    275
    124
    media_image5.png
    Greyscale
 of the instant claim 13, wherein rings A and B are each independently a 6-membered carbocyclic or heterocyclic ring; Z1-Z4 are each C; Z5 is N; two adjacent Z1-Z4 are not N; the Z1 to Z4 that connects to ring B is C; each of RA, RB, and RC represents no substitution; two adjacent RA substituents form a first group fused to ring A, wherein the first group is 
    PNG
    media_image6.png
    119
    146
    media_image6.png
    Greyscale
; R is alkyl; the ligand LA is complexed to a metal M to form a 5-membered chelate ring; and the metal M can be coordinated to the other ligand (acetylacetone), meeting all the limitations of claims 1-2, 5-6, 10, 12-13, 15, and 19.
Kwon discloses an organic light emitting device (embodiment 2 of the last two paragraphs of page 13) comprising an anode (ITO), an emissive layer comprising the compound of Kwon as an emissive dopant and CBP as a host, and a cathode (A1).
Kwon does not exemplify a specific organic light emitting device comprising the Modified compound of Kwon; however, Kwon does teach that the compound of Kwon can be used as the emissive dopant of the emissive layer of the light emitting device of Kwon (last two paragraphs of page 11).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Kwong by using the compounds as the emissive dopant of the emissive layer of the organic light emitting device of Kwon as taught by Kwon.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the emissive dopants of Kwon in the organic light emitting device of Kwon would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Kwon comprising an anode (ITO), an emissive layer comprising the Modified compound of Kwon as an emissive dopant and CBP as a host, and a cathode (A1), wherein the emissive layer is equated with an organic layer; and the emissive layer material is equated with a formulation, meeting all the limitations of claims 32, 34, and 39.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 2010/0098294 A, English translation is referred to for the figures and tables and the original foreign document is referred to for the remainder body of the patent) in view of Hwang et al. (“Iridium(III) Complexes with Orthometalated Quinoxaline Ligands: Subtle Tuning of Emission to the Saturated Red Color”, Inorg. Chem. 2005, vol. 44, page 1344-1353, hereafter Hwang).
Regarding claim 7, the Modified compound of Kwon reads on all the features of claims 1-2, 5-6, 10, 12-13, 15, and 19 as outlined above. 
The Modified compound of Kwon does not have a 6-membered aromatic ring fused to the pyridine ring which corresponds to ring B of Formula I; however, Kwon does teach that adjacent R1-R4 can form benzene ring (paragraph 5 of page 9 through paragraph 5 of page 10; and paragraph 1 of page 11).
Hwang discloses Ir complexes (Abstract, Fig. 7).
Hwang teaches that attachment of an extra aromatic ring (i.e. benzene) into the ligand elongates the overall pi-conjugation providing decrease of the energy gap and red-shift of the emission peak wavelength (route A in Fig. 7; and page 1350, column 2, lines 26-30).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Kwon by adding a benzene ring to the pyridine ring of the ligand as taught by Kwon and Hwang.
The motivation of doing so would have been to elongate the overall pi-conjugation to provide decrease of the energy gap and red-shift of the emission peak wavelength based on the teaching of Hwang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the possible substitution options (i.e. hydrogen to a fused benzene ring) at the positions corresponding to R1-R4 of Formulas 1 and 13 of Kwon would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of fused benzene ring at any of adjacent substitution positions among R1-R4 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Kwon as modified by Hwang, wherein the compound has identical structure as the Modified Compound of Kwon except the pyridine of the Modified Compound of Kwon is replaced by a benzene-fused pyridine (i.e. quinoline or isoquinoline).

Claims 32, 34-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 2010/0098294 A, English translation is referred to for the figures and tables and the original foreign document is referred to for the remainder body of the patent) in view of Kai et al. (US 2010/0187977 A1, hereafter Kai).
Regarding claims 32, 34-35, and 39, the Modified organic light emitting device of Kwon reads on all the features of claims 32, 34, and 39 as outlined above. 
The device comprises an anode (ITO), an emissive layer comprising the Modified compound of Kwon as an emissive dopant and CBP as a host, and a cathode (A1), wherein the emissive layer is equated with an organic layer.
The host compound CBP of the emissive layer does not meet the limitation of claim 35; however, Kwon does teach that a known other compound can be used as the host material (last paragraph of page 11 through the first paragraph of page 12).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image7.png
    288
    572
    media_image7.png
    Greyscale

Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Kwon by using Compound (3) of Kai as the host material of the emission layer of the device, based on the teaching of Kwon and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of known host materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the Organic light emitting device of Kwon as modified by Kai comprising an anode (ITO), an emissive layer comprising the Modified compound of Kwon as an emissive dopant and Compound (3) of Kai as a host, and a cathode (A1), wherein the emissive layer is equated with an organic layer.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 2010/0098294 A, English translation is referred to for the figures and tables and the original foreign document is referred to for the remainder body of the patent) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claims 37, the Modified organic light emitting device of Kwon reads on all the features of claims 32, 34, and 39 as outlined above. 
The device comprises an anode (ITO), an emissive layer comprising the Modified compound of Kwon as an emissive dopant and CBP as a host, and a cathode (A1), wherein the emissive layer is equated with an organic layer.
Kwon does not exemplify a specific flexible display comprising the Modified organic light emitting device of Kwon.
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting device (“C: OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light emitting device of Kwon by using the device in the flexible display of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible display device based on the teaching of Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting device in the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display comprising the Modified organic light emitting device of Kwon, wherein the flexible display is a consumer product.

Claims 1-2, 5-6, 9-10, 12-13, 15, 19, 32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1, hereafter Lecloux) in view of Yoo et al. (US 20190218240 A1, hereafter Yoo).
Regarding claims 1-2, 5-6, 9-10, 12-13, 15, 19, 32, 34, and 39, Lecloux discloses an organic light-emitting device (Fig. 1a; [051]; and [008]-[010]) comprising an anode (3 in Fig. 1a), an emissive layer (“a red light-emitting layer”, 10 in Fig. 1a), and a cathode (11 in Fig. 1a). 
Lecloux discloses an iridium metal complex IrL2Y having a phenylisoquinoline ligand (Formula L-20 in [090]) and an ancillary ligand Y-1 ([100]-[102]) used as the emissive layer material (“electroluminescent material”).
Lecloux exemplifies a metal complex (the fifth complex of page 14 in [111], hereafter Compound P14-5).

    PNG
    media_image8.png
    406
    534
    media_image8.png
    Greyscale

Lecloux does not exemplifies a specific organic light emitting device, wherein the emissive layer comprises the Compound P14-5 of Lecloux as the emissive dopant and a host; however, Lecloux does teach that the Compound P14-5 can be used as the emissive dopant material (“electroluminescent material”) with a host ([090], [112]). Lecloux further exemplifies mCP as the host ([114]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Lecloux (Fig. 1a) by incorporating the Compound P14-5 of Lecloux as the emissive dopant and mCP as the host of the emissive layer of the device, as taught by Lecloux.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the emissive dopant with Compound P14-5 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The substitution of the host with mCP would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound P14-5 of Lecloux as the emissive dopant would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of mCP as the host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Lecloux comprising an anode, an emissive layer (Compound P14-5 of Lecloux as the emissive dopant and mCP as the host), and a cathode, wherein the emissive layer is equated with an organic layer.
The Compound P14-5 of Lecloux does not have a heterocyclic ring fused to the benzene ring of the isoquinoline unit of the ligand; however, Lecloux does teach that an electron-withdrawing substituent can be substituted to R14 through R19 of Formula L-20 of Lecloux ([093]).
Lecloux further teaches that shifting color to longer wavelengths can be accomplished by substituting electron-withdrawing substituents at the positions corresponding to R14 through R19 of the formula L-20 ([093]).
Yoo discloses an Ir complex used as the emissive dopant of an organic light emitting device (Abstract, [146]) and comprising an organic ligand of Formula 2 of Yoo ([040]), wherein the top part of the organic ligand comprises a ring A11 which bonds to the metal center, and a ring A12 which is condensed to the ring A11.
Yoo teaches that the ring A12 is an electron withdrawing group fused to the upper part of the ligand such that the compound achieves reduced LUMO energy level, reduced band gap, and longer maximum emission wavelength ([132]).

    PNG
    media_image9.png
    294
    437
    media_image9.png
    Greyscale

Yoo exemplifies a fused thiadiazole ring (see at least Compounds 2, 4, 6, 8, and 10 in [129]; see the dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P14-5 of Lecloux by substituting the hydrogen atoms at the positions corresponding to R17-R18 of Formula L-20 of Lecloux with a fused thiadiazole ring, as taught by Lecloux and Yoo.
The motivation of doing so would have been to shift color to longer wavelengths based on the teaching of Lecloux, and achieve reduced LUMO energy level, reduced band gap, and longer maximum emission wavelength based on the teaching of Yoo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The fused thiadiazole ring is a known electron withdrawing group. The substitution of electron withdrawing groups at the positions corresponding to the R17-R18 of Formula L-20 of Lecloux would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only three possible substitution positions to attach a thiadiazole ring to the isoquinoline unit of the Compound P14-5 of Lecloux (i.e. the substitution positions of R16-R17, R17-R18, and R18-R19). The selection of the substitution positions of R17-R18 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). (Note that all three substitution positions R16-R17, R17-R18, and R18-R19 read on the claimed positions of the thiadiazole ring in the instant claims). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Lecloux as modified by Yoo.

    PNG
    media_image10.png
    323
    628
    media_image10.png
    Greyscale

The Compound of Lecloux as modified by Yoo has identical structure as the compound comprising a first ligand LA of Formula I of the instant claim 1, and the ligand 
    PNG
    media_image11.png
    327
    145
    media_image11.png
    Greyscale
 of the instant claim 13, wherein rings A and B are each independently a 6-membered carbocyclic or heterocyclic ring; Z1 is N; Z2-Z5 are each C; two adjacent Z1-Z4 are not N; the Z1 to Z4 that connects to ring B is C; each of RA and RB represents no substitution; RC represents mono substitution; two adjacent RA substituents form a first group fused to ring A, wherein the first group is 
    PNG
    media_image12.png
    87
    84
    media_image12.png
    Greyscale
; RC is alkyl; the ligand LA is complexed to a metal M to form a 5-membered chelate ring; and the metal M can be coordinated to the other ligand, meeting all the limitations of claims 1-2, 5-6, 9-10, 12-13, 15, and 19.
The modification also provides the Organic light emitting device of Lecloux as modified by Yoo comprising an anode, an emissive layer (the Compound of Lecloux as modified by Yoo as the emissive dopant and mCP as the host), and a cathode, wherein the emissive layer material is a formulation, meeting all the limitations of claims 32, 34, and 39.

Claims 3, 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1) in view of Yoo et al. (US 20190218240 A1) as applied to claims 1-2, 5-6, 9-10, 12-13, 15, 19, 32, 34, and 39 above, further in view of Hwang et al. (“Iridium(III) Complexes with Orthometalated Quinoxaline Ligands: Subtle Tuning of Emission to the Saturated Red Color”, Inorg. Chem. 2005, vol. 44, page 1344-1353).
Regarding claims 3, 14, and 21, the Compound of Lecloux as modified by Yoo reads on all the features of claims 1-2, 5-6, 9-10, 12-13, 15, and 19 as outlined above.
The Compound of Lecloux as modified by Yoo has one nitrogen atom in the ring corresponding to the ring C of Applicant’s Formula I.
Hwang discloses Ir complexes (Abstract and Scheme 2).
Hwang teaches that replacement of one CH group at the pyridyl fragment by an electronegative nitrogen atom would give a pyrazine-substituted ligand fragment and displays significantly decreased LUMO energy level and reduction of the energy gap (page 1350, column 2, lines 16-26; and Scheme 2). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Lecloux as modified by Yoo by substituting the CH group at the position corresponding to Z4 of Applicant’s Formula I with N, as taught by Hwang.
The motivation of doing so would have been to decrease the LUMO energy level and reduce the energy gap, based on the teaching of Hwang. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Lecloux as modified by Yoo and Hwang (1).

    PNG
    media_image13.png
    322
    619
    media_image13.png
    Greyscale

The Compound of Lecloux as modified by Yoo and Hwang (1) has identical structure as the compound comprising a first ligand LA of Formula I of the instant claim 1, and the ligand 
    PNG
    media_image11.png
    327
    145
    media_image11.png
    Greyscale
 of the instant claim 13, wherein rings A and B are each independently a 6-membered carbocyclic or heterocyclic ring; Z1 and Z4 are each N; Z2-Z3 and Z5 are each C; two adjacent Z1-Z4 are not N; the Z1 to Z4 that connects to ring B is C; each of RA and RB represents no substitution; RC represents mono substitution; two adjacent RA substituents form a first group fused to ring A, wherein the first group is 
    PNG
    media_image12.png
    87
    84
    media_image12.png
    Greyscale
; RC is alkyl; the ligand LA is complexed to a metal M to form a 5-membered chelate ring; and the metal M can be coordinated to the other ligand, meeting all the limitations of claim 3.
The Compound of Lecloux as modified by Yoo and Hwang (1), wherein the first ligand LA is LA2-6 of claim 14; and the compound is Ir(LA2-6)2(LC10-I) of claim 21, meeting all the limitations of claims 14 and 21 (Note that the Compound of Lecloux as modified by Yoo and Hwang (1) reads on claims 1-3, 5-6, 9-10, 12-15, 19, and 21).
Regarding claim 7, the Compound of Lecloux as modified by Yoo reads on all the features of claims 1-2, 5-6, 9-10, 12-13, 15, and 19 as outlined above.
The Compound of Lecloux as modified by Yoo has a phenyl group at the position corresponding to ring B of Applicant’s Formula I.
Hwang discloses Ir complexes (Abstract, Fig. 7).
Hwang teaches that substitution of phenyl with naphthyl provides red and dark-red emission due to the extension of pi conjugation (route B3 in Fig. 7; and page 1352, column 2, lines 5-8).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Lecloux as modified by Yoo by substituting the phenyl ring (at the position corresponding to the ring B of Applicant’s Formula I) with a naphthyl ring as taught by Hwang.
The motivation of doing so would have been to provide red and dark-red emission due to the extension of pi conjugation, based on the teaching of Hwang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). In addition, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Lecloux as modified by Yoo and Hwang (2) which has the same structure as the Compound of Lecloux as modified by Yoo except the phenyl ring (at the position corresponding to the ring B of Applicant’s Formula I) is replaced by a naphthyl ring, meeting all the limitations of claim 7 (Note that the Compound of Lecloux as modified by Yoo and Hwang (2) reads on claims 1-2, 5-7, 9-10, 12-13, 15, and 19).

Claims 32, 34-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1) in view of Yoo et al. (US 20190218240 A1) as applied to claims 1-2, 5-6, 9-10, 12-13, 15, 19, 32, 34, and 39 above, in view of Kai et al. (US 2010/0187977 A1).
Regarding claims 32, 34-35, and 39, the Organic light emitting device of Lecloux as modified by Yoo reads on all the features of claims 32, 34, and 39 as outlined above. 
The device comprises an anode, an emissive layer (the Compound of Lecloux as modified by Yoo as the emissive dopant and mCP as the host), and a cathode, wherein the emissive layer material is an organic layer.
The host compound mCP of the emissive layer does not meet the limitation of claim 35; however, Lecloux does teach that a carbazole compound can be used as the host ([113]).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image7.png
    288
    572
    media_image7.png
    Greyscale


Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light-emitting device of Lecloux as modified by Yoo by using Compound (3) of Kai as the host material of the emission layer of the device, based on the teaching of Lecloux and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of known host materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the Organic light emitting device of Lecloux as modified by Yoo and Kai comprising an anode, an emissive layer (the Compound of Lecloux as modified by Yoo as the emissive dopant and Compound (3) of Kai as the host), and a cathode, wherein the emissive layer material is an organic layer.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1) in view of Yoo et al. (US 20190218240 A1) as applied to claims 1-2, 5-6, 9-10, 12-13, 15, 19, 32, 34, and 39 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012).
Regarding claim 37, the Organic light emitting device of Lecloux as modified by Yoo reads on all the features of claims 32, 34, and 39 as outlined above. 
The device comprises an anode, an emissive layer (the Compound of Lecloux as modified by Yoo as the emissive dopant and mCP as the host), and a cathode, wherein the emissive layer material is an organic layer.
Lecloux does not exemplify a specific flexible display comprising the Organic light emitting device of Lecloux as modified by Yoo.
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting device (“C: OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Lecloux as modified by Yoo by using the device in the flexible display of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible display device based on the teaching of Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting device in the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display comprising the Organic light emitting device of Lecloux as modified by Yoo, wherein the flexible display is a consumer product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786